CRITZ, Justice.
This is a companion case to Cause No. A-205, 183 S.W.2d 436 this day decided by this Court. From a legal standpoint, the facts of the two cases are the same, and both cases involve exactly the same law questions. We have this day reversed the judgments of the Court of Civil Appeals and district court in Cause No. A-205, and remanded that cause to the district court.
For the reasons stated in our opinion in Cause No. A-205, the judgments of the Court of Civil Appeals and district court in this cause are reversed, and this cause is remanded to the district court.